EXHIBIT 10.2

 

TIVO INC. SEVERANCE PLAN FOR FULL-TIME SENIOR EXECUTIVES

 

Purpose:

 

The terms of the TiVo Inc. (the “Company”) Severance Plan for Full-Time Senior
Executives (the “Severance Plan”) have been established to provide the Company
with continuity, stability, and retention of its senior leadership during the
Company’s transition between Chief Executive Officers.

 

Terms of the Severance Plan:

 

The Severance Plan shall remain in effect from the date of its approval by the
Compensation Committee until twelve (12) months after the date a new Chief
Executive Officer is hired by the Company. Only the Company’s Executive and
Senior Vice-Presidents, including Mr. Courtney, Mr. Keast, Mr. Barton, Mr.
Roberts, and Mr. Wisk, are eligible to participate. The Severance Plan would
only be triggered in the event any of the participants was involuntarily
terminated without cause or voluntarily terminated with good reason (defined as
a downward change in title, salary, or relocation of more than 50 miles). In the
event of a Change of Control, the existing Change of Control agreement for
participants will supersede the Severance Plan. If triggered, in exchange for a
release of all claims against the Company at the time of termination, a
participant would receive from the date of termination: twelve (12) months of
accelerated vesting of any unvested stock grants; medical, dental, vision, and
life insurance benefits for twelve (12) months; and guaranteed base salary for
six (6) months plus an additional six (6) months of salary in the amount of any
difference between the participant’s former salary and any new salary the
participant may receive from any new employment. The Severance Plan specifically
excludes payment of any future executive bonuses.